


Exhibit 10.4


CENTURY ALUMINUM COMPANY
LONG-TERM INCENTIVE PLAN
TIME-VESTING PERFORMANCE SHARE UNIT AWARD AGREEMENT


This Agreement is made as of ________________, ________, (the “Award Date”),
between CENTURY ALUMINUM COMPANY (the “Company”) and _________ (“Participant”).


WITNESSETH:


WHEREAS, the Company has adopted the Century Aluminum Company Amended and
Restated Long-Term Incentive Plan (the “LTIP”) authorizing the grant of awards
of Time-vesting Performance Share Units pursuant to the Company's Amended and
Restated 1996 Stock Incentive Plan (the “Stock Incentive Plan”) to eligible
individuals in connection with the performance of services for the Company and
its Subsidiaries (as defined in the LTIP). The LTIP, including the definition of
terms, and the Stock Incentive Plan are incorporated in this Agreement by
reference and made a part of it. In the event of any conflict among the
provisions of the LTIP or Stock Incentive Plan documents and this Agreement, the
LTIP and Stock Incentive Plan documents shall prevail; and


WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its stockholders to award to Participant the Time-vesting
Performance Share Units provided for in this Agreement, subject to conditions
specified in this Agreement, as an inducement to remain in the service of the
Company or its Subsidiaries and as a performance incentive during such service;


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:


1.
Time-vesting Performance Share Units.



(a)
Award. The Company hereby awards to Participant ______ Time-vesting Performance
Share Units pursuant to, and subject to all of the terms and provisions of the
Company's Stock Incentive Plan, for the Plan Period.



(b)
Vesting and Payment. The Time-vesting Performance Share Units will vest in full
upon the last day of the Plan Period. Upon a Participant's termination of
employment by the Company or a Subsidiary due to Retirement, death, Disability
or other reason approved by the Committee, Time-vesting Performance Share Units
granted to a Participant shall vest pro rata based on the number of days of the
Plan Period which have passed prior to such termination, or in such greater
amount as may be determined by the Committee in its sole discretion. The
remaining portion of any Time-vesting Performance Share Units will be canceled
and forfeited. The vested Time-vesting Performance Share Units will be settled
for an equivalent number of shares of common stock of the Company within 2-1/2
months after the last day of the Plan Period, or, in the case of death, as soon
as administratively practicable following such death. Participant shall forfeit
all opportunity to vest in or receive payment for the Time-vesting Performance
Share Units upon a termination of employment with the Company and its
Subsidiaries prior to the last day of the Plan Period for any reason other than
death, Disability, Retirement or other reason approved by the Committee.



2.
Change of Control. Notwithstanding anything to the contrary in this Agreement
(but subject to the following sentence), if, prior to the end of the applicable
Plan Period, Participant (i) is Terminated Other than for Cause or (ii)
terminates Participant's employment for Good Reason, in each case within two
years following a Change of Control of the Company, the Time-vesting Performance
Share Units shall vest pursuant to the provisions of the Stock Incentive Plan
and shall be settled as soon as practicable but not later than 2-1/2 months
after




--------------------------------------------------------------------------------




such termination (or within such other time period as may be required under
Section 409A). Any event or condition described above which occurs prior to a
Change in Control but which the recipient reasonably demonstrates (A) was at the
request of a third party, or (B) otherwise arose in connection with, or in
anticipation of, a Change in Control (in each case whether or not a change in
control occurs), shall be treated as if it occurred following the Change in
Control for purposes of this LTIP, notwithstanding that it occurred prior to the
Change in Control. Notwithstanding the preceding sentence, the settlement of the
Time-vesting Performance Share Units shall not be accelerated unless the Change
of Control satisfies the requirements for a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) as determined pursuant to Treasury Regulations or
other applicable guidance issued under Section 409A. Notwithstanding the
provisions of Section 13, the acceleration of vesting of Time-vesting
Performance Share Units pursuant to the Stock Incentive Plan, the LTIP and this
provision shall not supersede, and shall be subject to, such greater rights as
Participant may be entitled to under any severance protection or other agreement
with the Company.


3.
Change in Common Stock or Corporate Structure. Upon any stock dividend, stock
split, combination or exchange of shares of common stock, recapitalization or
other change in the capital structure of the Company, corporate separation or
division (including, but not limited to, split-up, spin-off or distribution to
Company stockholders other than a normal cash dividend), sale by the Company of
all or a substantial portion of its assets, rights offering, merger,
consolidation, reorganization or partial or complete liquidation, or any other
corporate transaction or event having an effect similar to any of the foregoing,
the number of Time-vesting Performance Share Units subject to the LTIP Award
granted hereunder shall be equitably and appropriately adjusted, and the
securities subject to the Time-vesting Performance Share Units shall be
equitably and appropriately substituted for new securities or other
consideration, as determined by the Committee in accordance with the provisions
of the Stock Incentive Plan. Any such adjustment made by the Committee shall be
conclusive and binding upon the Participant, the Company and all other
interested persons.



4.
Designation of Beneficiaries. On a form provided to the Company, Participant may
designate a beneficiary or beneficiaries to receive, in the event of
Participant's death, all or part of any amounts to be distributed to Participant
under the Agreement.



5.
Stock Certificates. Upon the settlement of the Time-vesting Performance Share
Units (and subject to payment by Participant of all applicable withholding taxes
pursuant to Section 11), the Company shall cause a stock certificate to be
delivered or book entry to be made covering the appropriate number of shares
registered on the Company's books in the name of Participant. All Time-vesting
Performance Share Units which are issued under this Agreement shall be fully
paid and non-assessable.



6.
Voting, Dividends. Participant shall have no rights as a stockholder (including
no rights to vote or receive dividends or distributions) with respect to any
Time-vesting Performance Share Units until Participant becomes a stockholder
upon the settlement of such Time-vesting Performance Share Units in accordance
with the terms and provisions of the Agreement and the Stock Incentive Plan.
Notwithstanding the foregoing, Participant will be entitled to receive dividend
equivalents with respect to the Time-vesting Performance Share Units as provided
in this Section 6. Upon an ordinary cash dividend on the shares of common stock
of the Company the record date of which is prior to the settlement or forfeiture
of any Time-vesting Performance Share Units, the Company shall allocate for
Participant an amount equal to the amount of such ordinary cash dividend
multiplied by the number of Time-vesting Performance Share Units, and the
Company shall pay immediately to Participant any such amounts upon the vesting
and settlement of the corresponding Time-vesting Performance Share Units,
provided that any rights to receive such amounts shall be forfeited upon the
forfeiture of the corresponding Time-vesting Performance Share Units.



7.
Data Privacy. Participant hereby acknowledges that to perform its requirements
under the LTIP and the Stock Incentive Plan, the Company and its Subsidiaries
may process sensitive personal data about Participant. Such


2

--------------------------------------------------------------------------------




data include but are not limited to the information provided above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby gives explicit consent to the Company to process
any such personal data and/or sensitive personal data. The legal persons for
whom such personal data are intended are the Company and any of its Subsidiaries
and representatives, including stock brokers, stock record keepers or other
consultants. Participant has been informed of his/her right of access and
correction to his/her personal data by applying to the Company's director of
human resources.


8.
Employee Rights. Participant may not assign or transfer his or her rights under
the Agreement except as expressly provided under the Stock Incentive Plan. The
Agreement does not create a contract of employment between Participant and the
Company or any of its Subsidiaries, and does not give Participant the right to
be retained in the employment of the Company or any of its Subsidiaries; nor
does it imply or confer any other employment rights, or confer any ownership,
security or other rights to Company assets. The LTIP Award provided herein is
solely within the discretion of the Company, is not intended to constitute a
part of Participant's wages, ongoing or otherwise, and no inference should be
drawn or permitted that the grant herein suggests Participant will receive any
subsequent grants. If any subsequent grant is in fact made, it shall be in the
sole discretion of the Company and the Company is under no obligation to make
any future grant or to consider making any future grant. The value of the
Time-vesting Performance Share Units awarded under the Agreement (either on the
date of LTIP Award or at the time of vesting) shall not be included as
compensation or earnings for purposes of any other benefit plan offered by the
Company.



9.
Recoupment. The LTIP Award provided under the Agreement shall be subject to
recoupment by the Company under and in accordance with the provisions of any
Incentive Compensation Recoupment Policy that may be adopted by the Board from
time to time.



10.
Delaware Law. This Agreement and all related matters shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
and any applicable federal law. The invalidity or illegality of any provision
herein shall not be deemed to affect the validity of any other provision.



11.
Section 409A. Participant acknowledges that Participant's receipt of certain
benefits under this Agreement may be subject to Section 409A of the Code. If the
Company determines that the Participant is a “specified employee” (as defined
under Section 409A) at the time of termination of employment, payment shall be
delayed until six months and one day following termination of employment if the
Company determines that such delayed payment is required in order to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. In addition, to
the extent that Participant's benefits under this Agreement are payable upon a
termination of employment and are subject to Section 409A, a “termination of
employment” shall be interpreted to mean a “separation from service” which
qualifies as a permitted payment event under Section 409A of the Code.



12.
Withholding. The Company and its Subsidiaries shall have the right to deduct
from any payments of any kind due to the recipient hereunder, or to otherwise
require payment by the recipient, of the amount of any federal, state or local
taxes required by law to be withheld with respect to the amounts earned under
the Agreement. In addition, subject to and in accordance with the provisions of
the Stock Incentive Plan and the approval of the Company, the Participant may
elect to satisfy the withholding requirement with respect to the Time-vesting
Performance Share Units by authorizing and directing the Company to withhold
shares of common stock of the Company having a fair market value equal to the
minimum required statutory withholding amount with respect thereto, in
accordance with such procedures as the Company may provide. The Company is not
responsible for any tax consequences to Participant relating to the Agreement.
Participant alone is responsible for these tax obligations, and hereby agrees to
indemnify the Company from any loss or liability it suffers as a result of the
failure by Participant to pay such tax obligations.

 
13.
Entire Agreement; Interpretation; Amendment. The LTIP, Stock Incentive Plan and
this Agreement constitute the entire agreement between the Company and
Participant pertaining to the subject matter hereof, supersedes all prior or
contemporaneous written or verbal agreements and understandings between the
parties in connection therewith, and shall not be modified or amended except by
written instrument duly signed by the parties. No


3

--------------------------------------------------------------------------------




waiver by either party of any default under the Agreement shall be deemed a
waiver of any later default. The various provisions of the Agreement are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provision. The Committee shall have the sole and complete
authority and discretion to decide any questions concerning the application,
interpretation or scope of any of the terms and conditions of the Agreement, and
its decisions shall be binding and conclusive upon all interested parties. This
Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.


IN WITNESS WHEREOF, the parties hereto have duly executed this Time-vesting
Performance Share Unit Award Agreement as of the date first above written. The
Participant also hereby acknowledges receipt of a copy of the Century Aluminum
Company Amended and Restated Long-Term Incentive Plan and the Century Aluminum
Company Amended and Restated 1996 Stock Incentive Plan.




Century Aluminum Company
 
 
 
 
 
By
 
 
 
 
Name, Title
 
 
 
 
 
 
 
 
 
 
 
 
 
Participant Signature
 
 
 
 
 
 
 
Participant Printed Name
 
 
 
 
 
 
 
 




4